DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/4/21 and 12/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively hard layer” in each of claims 1, 12 and 20 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification uses the term “relatively hard” but does not provide a standard for what that entails. “Relatively” is a term of comparison (e.g. relatively hard compared to wood, open cell foam, etc.). However, the claims are devoid of term of comparison, so the scope of the claim is unclear and indiscernible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 11-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al., US 2009/0166127.
Regarding claims 1 and 20:
Thomas discloses an interior panel (36) for an interior of an aircraft, the interior panel comprising: 
a first relatively hard layer (26, fiber reinforced material) having a first surface that is configured to receive noise from the interior and a second surface that is disposed opposite the first surface, wherein the first relatively hard layer has micro-perforated holes (28) that are formed therethrough and that are spaced apart from each other; 
a second layer (38) that is disposed adjacent to the second surface and that has a plurality of openings (34) in fluid communication with the plurality of micro-perforated holes; and 
a third layer (24) that is disposed adjacent to the second layer, wherein the first relatively hard layer, the second layer, and the third layer are cooperatively configured to attenuate the noise.
Regarding claim 12:
Thomas discloses wherein the interior panel is on an aircraft, comprising: an aircraft structure having an interior; wherein the interior panel is disposed on the interior (para. 0030).
Regarding claims 6 and 17:
Thomas discloses wherein the micro-perforated holes each have a diameter of less than 0.05 inches (para. 0008, less than 1mm is less than 0.04 in.).
Regarding claims 7 and 18:
Thomas discloses wherein the third layer is a continuous solid layer
Regarding claims 8 and 19:
Thomas discloses wherein the first relatively hard layer is configured to be hidden from the interior (a finishing layer may be placed over it as implied by para. 0017).
Regarding claim 9:
Thomas discloses wherein the micro-perforated holes are spaced substantially equidistantly apart from each other (refer to Figs. 1 and 3).
Regarding claim 11:
Thomas discloses wherein the second layer includes a honeycomb structure (refer to Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 2009/0166127 in view of FRP Composite Structural Shapes.
Regarding claims 2, 3, 13 and 14:
Thomas specifies that the first relatively hard layer is a fiber reinforced material as is the third layer (para. 0027) but does not specify the type or the specific Shore D hardness.
FRP discloses an FRP having a Shore D hardness of 44-75 falling within the range of 10 to 100 (table 5-1 of FRP) and a density of 50-65 lb/ft^3 falling in the range of 5 to 200 lb/ft^3 (table 5-2).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the specific fiber reinforced material as disclosed by FRP for the fiber reinforced material of Thomas in order to provide both strength, low weight, impact resistance, low toxicity and flame resistance as described in FRP.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 2009/0166127 in view of Grenzig et al. DE 10 2007 060 668.
Regarding claims 4 and 15:
Thomas does not expressly disclose a mesh bonding agent.
Grenzig discloses an interior panel for acoustic attenuation having a mesh bonding agent (28 in Fig. 2) disposed between a first perforated layer and a second layer.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a mesh bonding agent as suggested by Grenzig to the panel of Thomas in order to reinforce and increase the strength of the first layer.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 2009/0166127.
Regarding claims 5 and 16:
Thomas suggests wherein the relative dimensions of the interior panel can be altered but does not specify that the second layer has a depth greater than 0.125 inches.
It would have been an obvious matter of design choice to make the second layer have a depth of greater than 0.125 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from making the depth greater than 0.125 inches. There is no evidence that the claimed dimensions not specifically taught by Thomas provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633